Exhibit 99.1 Allscripts announces record fourth quarter bookings and strong finish to 2016 Company provides initial outlook for 2017 of double-digit non-GAAP revenue and earnings growth; Management to present at 35th Annual J.P. Morgan Healthcare Conference; Announces fourth quarter earnings call date and New York Investor Day CHICAGO – January 9, 2017 – Allscripts Healthcare Solutions, Inc. (NASDAQ:MDRX) today announced preliminary financial results for the fourth quarter endedDec. 31, 2016. Preliminary Fourth Quarter 2016 Financial Results and 2017 Financial Guidance The company anticipates consolidated bookings(1)for the fourth quarter of 2016 to exceed $400 million, a fourth-quarter record. This result implies annual bookings growth of over 17 percent.
